

 
 

--------------------------------------------------------------------------------

 

ACCOUNTS RECEIVABLE SECURITY AGREEMENT




DATE:
 
February 8, 2011
     
BORROWER:
 
Applied Natural Gas Fuels, Inc.,
   
a Nevada corporation
     
ADDRESS:
 
31111 Agoura Road, Suite 208
   
Westlake Village, California 91361
     
BORROWER:
 
New Earth LNG, LLC,
   
a Delaware limited liability company
     
ADDRESS:
 
31111 Agoura Road, Suite 208
   
Westlake Village, California 91361
     
BORROWER:
 
Arizona LNG, L.L.C.,
   
a Nevada limited liablity company
     
ADDRESS:
 
31111 Agoura Road, Suite 208
   
Westlake Village, California 91361
     
BORROWER:
 
Applied LNG Technologies, L.L.C.,
   
a Delaware limited liability company
     
ADDRESS:
 
31111 Agoura Road, Suite 208
   
Westlake Village, California 91361
     
BORROWER:
 
Fleet Star, Inc.,
   
a Delaware corporation
     
ADDRESS:
 
31111 Agoura Road, Suite 208
   
Westlake Village, California 91361
     
LENDER:
 
FIRST COMMUNITY FINANCIAL,
   
a division of Pacific Western Bank
     
ADDRESS:
 
4000 North Central Avenue, Suite 100
   
Phoenix, Arizona 85012




--------------------------------------------------------------------------------

 
Borrowers (individually and collectively, the “Borrower”) desires to obtain a
Credit Facility and other financial accommodations from Lender, and Lender is
willing to make such Credit Facility available to Borrower on the following
terms and conditions to be secured by the Collateral hereinafter
described.  Therefore, the parties agree as follows:

 
- 1 -

--------------------------------------------------------------------------------

 

1.           Definitions.
 
1.1.           “Accounts” means whatever is encompassed by the Code’s definition
of that term, and additionally includes all presently existing and hereafter
arising accounts, instruments, contract rights, documents, chattel paper
(including security agreements and leases), and all other forms of obligations
owing to Borrower, all guaranties of such Accounts and other security therefor,
the proceeds of such Accounts, all Inventory returned to or reclaimed by
Borrower, and Borrower’s Books relating to each of the foregoing.
 
1.2.           “Agreement” means and includes this Accounts Receivable Security
Agreement, any concurrent or subsequent Rider hereto and any extensions,
supplements, amendments or modifications thereto.
 
1.3.           “Borrower’s Books” means and includes all of Borrower’s books and
records including but not limited to, all customer lists and lists of account
debtors, all ledgers, records reflecting, summarizing or evidencing Borrower’s
assets, accounts, business operations or financial condition, computer programs,
computer discs, computer printouts, and other computer prepared information and
computer equipment of any kind.
 
1.4.           “Code” means the Uniform Commercial Code prepared under the joint
sponsorship of the American Law Institute and the National Conference of
Commissioners on Uniform State Laws, as amended from time to time.  Any and all
terms used in this Agreement shall be construed and defined in accordance with
the meaning and definitions set forth herein or, to the extent not inconsistent
herewith, as such terms are defined in the California Uniform Commercial Code,
as amended from time to time; provided, however, with respect to any term used
herein that is defined in (a) Article 9 of the Uniform Commercial Code as in
force at any relevant time in the jurisdiction in which a financing statement
with respect to this Agreement is filed, or (b) Article 9 as in force at any
relevant time in the jurisdiction in which the terms of this Agreement are
enforced, the meaning to be ascribed thereto with respect to any particular item
of property shall be that under the more encompassing of the three definitions.
 
1.5.           “Collateral” means and includes certain assets of the Borrower,
including without limitation, all of the following properties, assets and rights
of the Borrower and, including whatever is encompassed by the Code’s definition
of the following terms, wherever located, whether now owned or hereafter
acquired or arising, and all proceeds, products, replacements, substitutes,
accessions, additions and improvements to any thereof:
 
All accounts, rights to the payment of money, inventory, documents and
instruments relating to or evidencing any inventory, contract rights, chattel
paper, all rights, remedies, security and liens, in, to and in respect of the
types of property referred to above, all books, records, ledger cards, computer
programs, software and other property at any time evidencing or relating to any
or all of the foregoing; and all proceeds of any of the items described  above,
in any form now owned or hereafter acquired or arising.
 
 
1.6.           “Compliance Certificate” means a certificate executed by the
president or chief financial officer of the Borrower to the effect that as of
the effective date of the certificate:  (a) no Event of Default exists or would
exist after giving effect to the action intended to be taken by the Borrower as
described in such certificate; (b) the representations and warranties contained
in Section 6 hereof

 
- 2 -

--------------------------------------------------------------------------------

 

are true and with the same effect as though such representations and warranties
were made on the date of such certificate, except for changes in the ordinary
course of business none of which, either singly or in the aggregate, have had a
material adverse effect upon Borrower; (c) Borrower is in compliance with all
financial covenants, including the minimum net worth covenant, contained in
Section 7 hereof; and (d) no event which would constitute a Material Impairment
has occurred or exists, or if Borrower is not able to make any such statement,
Borrower shall provide a description of non-compliance with the items above.
 
1.7.           “Credit Facility” shall mean a revolving line of credit granted
by Lender to Borrower in the amount of $2,500,000.00, in accordance with the
terms and conditions set forth in this Agreement.
 
1.8.           “Eligible Accounts” means accounts on selling terms of net thirty
(30) days or less, which have been validly assigned to Lender and strictly
comply with all of Borrower’s warranties and representations set forth in this
Agreement, but excluding those Accounts:  (a) not paid within 90 days of their
invoice date; (b) owed by a single account debtor, if twenty-five percent (25%)
owing by said account debtor remains unpaid for more than 90 days after its
invoice date; (c) of any individual account debtor if such account debtor’s
total indebtedness to Borrower exceeds ten percent (10%) of all Accounts, with
the exception of Waste Management, Inc., Burrtec Waste Group, Inc., Orange
County Transportation Authority and Wholesum Family Farms, Inc., which shall
have concentration limitations of 30%, 20%, 20% and 15%, respectively of all
Accounts; (d) representing the sale of goods delivered on consignment,
guaranteed sale or on other conditional terms; (e) subject to any defense,
setoff or counterclaim claimed or asserted by the account debtor; (f) evidenced
by an instrument; (g) owed by an account debtor who is not a resident of the
United States.  Wholesum Family Farms, Inc. and Peninsula Light Metals, LLC are
considered domestic account debtors; (h) whose account debtor is the United
States or any department, agency or instrumentality of the United States, except
for those account debtors that have executed with Lender an Assignment of Claims
notification; (i) whose account debtor is a subsidiary of, related to,
affiliated or has common shareholders, officers or directors with Borrower;
(j) whose account debtor is an officer, employee or agent of Borrower;
(k) representing goods sold and/or transferred where possession and/or control
is held, maintained or retained by Borrower (or its agent) for the account of or
subject to further and/or future direction from the account debtor thereof; and
(l) not creditworthy, in the sole opinion of Lender.
 
1.9.           “Lender’s Costs” means and includes:  (a) filing, recording,
publication and search fees incurred by Lender relating to Borrower; all costs
and expenses incurred by Lender in the enforcement of its rights and remedies
under this Agreement, or defending this Agreement or its security interest in
the Collateral; (b) long distance telephone and facsimile charges, the expenses
of field examiners; (c) all expenses for travel, lodging and food incurred by
Lender’s personnel in collecting the Accounts or realizing upon the Collateral;
(d) all costs and expenses incurred in gaining possession of, maintaining,
handling, preserving, storing, repairing, shipping, selling, preparing for sale
and advertising to sell the Collateral, whether or not a sale is consummated;
(e) all expenses involved in fulfilling in whole or in part any purchase order
from an account debtor; and (f) reasonable attorneys’ fees, incurred by Lender
in:  (i) negotiating or documenting any extension or modification hereof;
(ii) any attempt to workout or to otherwise adjust Borrower’s obligations
hereunder following the occurrence of an event of default; (iii) enforcing
payment hereof whether incurred before, after or irrespective of whether suit is
commenced, and, in the event suit is brought to enforce payment hereof, such
costs, expenses and fees and all other issues in such suit shall be determined
by a court sitting without a jury; (iv) enforcing any security interest held as

 
- 3 -

--------------------------------------------------------------------------------

 

collateral for Borrower’s obligations including any proceeding seeking relief
from the automatic stay in a Bankruptcy proceeding commenced by or against
Borrower; and (v) defending any litigation arising out of this Agreement.
 
1.10.           “Inventory” means whatever is encompassed by the Code’s
definition of that term, and additionally includes all of Borrower’s raw
materials, components, work in process, finished merchandise, and packing and
shipping materials, now owned or hereafter acquired, wherever located; all
patents, blueprints and drawings related thereto; all other items hereafter
acquired by Borrower by way of substitution, replacement, return, repossession
or otherwise, and all additions and accessions thereto; and the resulting
product or mass, and any documents of title representing any of the above.
 
1.11.           “Material Impairment” means any one or more of the following has
occurred or exists:  (a) the dollar amount collected with respect to Accounts
during any thirty (30) day period diminishes significantly, as determined in the
sole and absolute judgment of Lender, in comparison to the immediately preceding
thirty-day period, and Accounts Turnover increases by more than twenty (20) days
within the same thirty (30) day period in comparison to the Accounts Turnover in
the immediately preceding thirty-day period; (b) Borrower has a deficit net
worth; (c) in Lender’s sole and absolute judgment, Borrower uses a substantial
amount of its cash flow for a purpose that is not substantially related to its
core business operations, including, without limitation, investment in, merger
with, or acquisition of all or substantially all of the business and assets of,
a third party; (d) Borrower has incurred losses, before deduction for taxes,
during three consecutive months and the aggregate loss exceeds $500,000.00; (e)
more than fifty percent (50%) of Borrower’s accounts payable are greater than
sixty (60) days from invoice date; (f) the prospect of timely repayment of the
Obligations is significantly diminished; (g) since the date of this Agreement,
the value of the Collateral has diminished by more than twenty percent (20%); or
(h) the priority of Lender’s security interest in the Collateral is contested by
any Person.  “Accounts Turnover” means the number derived by dividing the
aggregate amount of all of Borrower’s Accounts outstanding at the beginning of a
month by the aggregate amount of proceeds of all Accounts received during that
month, and multiplying the result by the number of days in that month.
 
1.12.           “Obligations” mean all indebtedness of Borrower and each Person
who hereafter becomes Borrower, that is now or hereafter owing to Lender,
regardless whether such indebtedness is now existing or hereafter arising,
whether it is voluntary or involuntary, whether due or not, secured or
unsecured, absolute or contingent, liquidated or unliquidated, and whether it is
for principal, interest, fees, expenses or otherwise, and regardless whether the
Person who is or hereafter becomes Borrower may be liable individually or
jointly with others, or whether recovery upon any such obligations may be or
hereafter become barred or otherwise unenforceable.  The term, “Obligations,”
also includes:  (a) all amounts which arise after the filing of a petition by or
against Borrower under Title 11 of the United States Code (the “Bankruptcy
Code”), even if the obligations do not accrue because of the automatic stay
under Bankruptcy Code § 362 or otherwise, and all amounts which would become due
but for the operation of the automatic stay under § 362(a) of the Bankruptcy
Code, and the operation of §§ 502(b) and 506(b) of the Bankruptcy Code;
(b) indebtedness arising under modifications, renewals, replacements and
extensions of the Obligations, and successive transactions which renew,
continue, refinance or refund the Obligations; and (c) all covenants and duties
of Borrower to Lender of every kind, nature and description, (whether arising
out of the Agreement or any other agreement, instrument, document, record or
contract now existing or hereafter made by Borrower in favor of Lender, and
whether created by

 
- 4 -

--------------------------------------------------------------------------------

 

oral agreement or operation of law, and whether or not for the payment of
money), including without limitation any debt, liability or obligation owing by
Borrower to others which Lender may have acquired by assignment or otherwise.
 
1.13.           “Person” means an individual, partnership, corporation,
including a “business trust”, limited liability company, joint stock company,
trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.
 
1.14.           “Prime Rate” means the Prime Rate publicly announced by JP
Morgan Chase Bank, from time to time (which may not necessarily be the lowest
rate charged by that bank to its customers).
 
1.15.           “State” when referring to:  (a) the location of Borrower’s chief
executive office, will be referred to herein as the “Chief Executive Office
State;” (b) the location of Borrower’s state of incorporation and/or
organization, will be referred to herein as the “Borrower State;” and (c) the
location of Collateral consisting of goods, will be referred to herein as the
“Collateral State.”
 
2.           Advances and Charges.
 
2.1.           Upon request of Borrower from time to time during the term
hereof, Lender shall loan and advance to Borrower the amount requested, provided
that said amount together with the then outstanding balance of advances
previously made does not exceed eighty-five percent (85%) of the amount of
Borrower’s Eligible Accounts (less discounts, credits, allowances, service
charges, commissions, and freight charges which may be granted to or taken by
the account debtors).  Upon the occurrence of an Event of Default per Section 10
of this Agreement or if Lender reasonably believes, in the exercise of its best
judgment and in good faith, that there has been a Material Impairment in the
value of its Collateral or in the prospect of repayment of Borrower's
Obligations, Lender reserves the right at any time and from time to time to
change the percentage to be advanced to Borrower.
 
2.2.           The conditions precedent to each advance hereunder are that no
Event of Default hereunder has occurred nor is the effect thereof continuing,
and Borrower is in full, faithful and timely compliance with each and all of the
covenants, conditions, warranties, and representations, contained in this
Agreement and in every other agreement between Lender and Borrower.  As a
condition precedent to the first advance hereunder, Lender must also receive an
official report from the Secretary of State of each Collateral State, the Chief
Executive Office State, and the Borrower State (the “SOS Reports”), indicating
that Lender’s security interest in the Collateral is prior to all other security
interests and other interests reflected in the report.
 
2.3.           Lender is hereby authorized to make advances based upon
telephonic or other instructions received from anyone purporting to be an
officer, employee, or representative of Borrower.
 
2.4.           Unless provided otherwise in a promissory note executed and
delivered by Borrower to Lender in connection with this Agreement, all
Obligations shall be due and payable no later than the earlier of:  (a) the last
day of the term (or renewal term, if any) of this Agreement, (b) the day an
Event of Default occurs, and (c) the day the Agreement is terminated by either
party.
 
2.5.           All Obligations shall bear interest, computed on the basis of a
360-day year for the actual days outstanding, at a fluctuating rate of interest
equal to the sum of the Prime Rate plus four and three-quarters of one percent
(4.75%) per annum; provided, however, in no event shall the interest

 
- 5 -

--------------------------------------------------------------------------------

 

rate chargeable on such Obligations be less than eight percent (8.00%) per
annum, nor shall the minimum amount of interest payable monthly during the
original and each renewal term of this Agreement be less than $8,750.00 per
month.
 
2.6.           In the event of a change in the Prime Rate from time to time, the
rate of interest to be charged to Borrower shall be correspondingly adjusted as
of the date of the Prime Rate change.  Interest shall be paid on the first day
of each month.  Any interest not paid when due shall become a part of the
Obligations, and shall thereafter bear interest as provided herein.  If an Event
of Default or termination of this Agreement because of such default occurs,
Borrower shall pay upon Lender’s demand an amount equal to the minimum monthly
interest payment amount multiplied by the number of months of the term (or
renewal term, as applicable), of this Agreement that would otherwise remain but
for the occurrence of such Event of Default or termination.
 
2.7.           Lender shall render statements to Borrower of the Obligations,
including all principal, interest and Lender’s Costs owing, and such statements
shall be conclusively presumed to be correct and accurate and constitute an
account stated between Borrower and Lender unless, within thirty (30) days after
receipt thereof by Borrower, Borrower notifies Lender in writing specifying the
error or errors, if any, contained in any such statements.
 
2.8.           In consideration for establishing the Credit Facility on the
terms and conditions provided for herein, Borrower agrees to pay to Lender a
commitment and funding fee, which shall be deemed earned and non-refundable upon
payment thereof:  (a) in the amount of one and one-tenth of one percent (1.10%)
of the Credit Facility upon the execution hereof; and (b) in the amount of
one-half of one percent (0.50%) of the Credit Facility upon each annual date of
this Agreement until such time as the Credit Facility has been terminated.  In
the event that the term of this Agreement is renewed as provided in article 5
below, Borrower shall pay within ten days prior to the anniversary date to
Lender a renewal fee of one percent (1.00%) of the Credit Facility each renewal
period.   In the event that the amount under the Credit Facility is increased,
Borrower shall pay to Lender a one percent (1.00%) line increase fee on the
additional commitment amount. If at any time the amount of Obligations exceeds
the amount Borrower is allowed to borrow under Section 2.1 (“Over Formula”),
Borrower shall pay Lender the amount of Lender’s standard Over Formula fees as
determined by Lender from time to time. All fees provided for in this Section
shall be deemed earned and non-refundable upon payment thereof.
 
2.9.           Upon an Event of Default, and for as long as such Event of
Default or the consequences thereof continue, interest shall accrue on the
Obligations from and after such Event of Default at a rate of interest which is
four (4) percentage points greater than the rate then being charged.  If, upon
Borrower’s request, Lender gives a written acknowledgment that it will not
exercise any of its remedies as the result of the occurrence of an Event of
Default, Borrower shall pay to Lender the sum of $1,000.00.  If Borrower fails
for more than fifteen (15) days to furnish its monthly financial statements as
required by Section 7.1(h), Borrower shall pay to Lender the sum of $50.00 for
each day prior to Lender’s receipt of such financial statements.
 
2.10.           No provision of this Agreement or any other aspect of the
transaction of which this Agreement is a part is intended to or shall require or
permit the holder, directly or indirectly, to take, receive, contract for or
reserve, in money, goods or things in action, or in any other way, any interest
(including amounts deemed by law to be interest, such amounts to then be deemed
to be an addition to the rate of interest agreed upon) in excess of the maximum
rate of interest permitted by law in the State of California as of the date
hereof.  If any such excess shall nevertheless be

 
- 6 -

--------------------------------------------------------------------------------

 

provided for, or be adjudicated by a court of competent jurisdiction to be
provided for, the undersigned shall not be obligated to pay such excess but, if
paid, then such excess shall be applied against the unpaid principal balance of
this Agreement or, to the extent that the principal balance has been paid in
full by reason of such application or otherwise, such excess shall be remitted
to the undersigned. In the event any amount determined to be excessive interest
is applied against the unpaid principal balance of this Agreement, and
thereafter the rate of interest accruing under this Agreement is less than the
rate permitted by law, this Agreement shall thereafter accrue interest at such
highest lawful rate until such time as the amount accrued at the interest rate
differential equals the amount of excessive interest previously applied against
principal.  Notwithstanding anything herein or in any of the other Loan
Documents to the contrary, if any charge or fee for which Borrower becomes
obligated in connection with the Loan Documents constitutes interest and is not
otherwise stated as a rate, such charge or fee shall be deemed an additional
rate of interest to which Borrower agrees, computed by dividing the amount of
such charge or fee by the principal amount of the Credit Facility.  This
provision shall control every agreement between Borrower and Lender.
 
3.           Creation of Security Interest.
 
3.1.           Borrower grants to Lender a security interest in the Collateral
to secure the prompt payment and timely performance by Borrower of the
Obligations.
 
3.2.           INTENTIONALLY BLANK.
 
3.3.           Borrower shall execute and deliver to Lender concurrently with
Borrower’s execution of this Agreement, and at any time or times hereafter at
the request of Lender, promissory notes, financing statements, initial financing
statements, continuation statements, security agreements, mortgages,
assignments, certificates of title, affidavits, reports, notices, schedules of
accounts, letters of authority, and all other documents and records that Lender
may request, in such form as is satisfactory to Lender, to further evidence the
Obligations and/or to perfect and maintain Lender’s security interest in the
Collateral and fully comply with this Agreement (collectively, the “Loan
Documents”).
 
3.4.           Borrower authorizes Lender to file one or more financing
statements and initial financing statements describing the Collateral.  Borrower
hereby makes, constitutes and appoints Lender (and any of Lender’s officers,
employees or agents designated by Lender) as Borrower’s true and lawful attorney
with power, but without notice to Borrower, to sign the name of Borrower, or
take any other necessary action, on any Financing Statement, initial financing
statement, continuation statement, security agreement, mortgage, assignment,
certificate of title, affidavit, letter of authority, or notice or other similar
document necessary to perfect or continue the perfection of Lender’s security
interest in the Collateral.  Borrower shall make appropriate entries in
Borrower’s Books disclosing Lender’s security interest in the Collateral.  The
power of attorney created in this Section is coupled with an interest, and shall
be irrevocable until all Obligations are fully paid and satisfied.
 
3.5.           Lender (by any of its officers, employees or agents) shall have
the right at any time or times hereafter during Borrower’s usual business hours
to inspect the Collateral, provided that as long as Lender reasonably believes
that no Event of Default exists, such inspection shall be after notice to
Borrower.
 
3.6.           To further evidence the security interest of Lender in Accounts,
Borrower shall, from time to time, provide Lender with schedules and written
assignments of its Accounts, in form satisfactory to Lender.  Borrower’s failure
to execute and deliver such schedules and/or assignments shall not affect or

 
- 7 -

--------------------------------------------------------------------------------

 

limit Lender’s security interest or any other rights in and to the
Accounts.  Together with each schedule, Borrower shall furnish Lender with true
and correct copies of Borrower’s customers’ invoices or the equivalent and
original shipping or delivery receipts for all Inventory sold.
 
3.7.           Borrower authorizes Lender and Lender shall have the right at any
time or times to verify the Accounts by mail, telephone, or otherwise in the
name of Borrower or Lender.  In addition, Borrower authorizes Lender to obtain
information from Borrower’s suppliers and customers and, in this regard,
Borrower waives any right or claim against any such supplier or customer for
furnishing information to Lender.
 
3.8.           Borrower shall promptly provide Lender with all information
relating to the financial condition of any account debtor, and shall notify
Lender of the rejection of goods by any account debtor, delay in the delivery of
goods, or any returns or recoveries of goods, nonperformance of contracts, or
the assertion by an account debtor of any claim, offset or counterclaim, and the
settlement or adjustment of any dispute or claim with an account debtor on terms
approved by Lender.
 
3.9.           Lender, or its agents, may at any time  and without notice
thereof to Borrower:  (a) notify account debtors that their Accounts have been
assigned to Lender, and that Lender has a security interest therein; (b) direct
all account debtors to make payment of all Accounts to Lender; (c) demand,
collect (by legal means or otherwise), receive, receipt for, sue for,
compromise, adjust, settle or extend the time for payment of any Account upon
such terms as Lender may reasonably determine under the circumstances, in its
own name or in the name of Borrower (crediting Borrower’s Accounts with only the
net amount received by Lender in payment of the Accounts, after deducting all
Lender’s Costs in connection therewith); (d) take control of all proceeds from
said Accounts; and (e) judicially enforce Borrower’s rights against the account
debtors and obligors.
 
3.10.           Borrower agrees that it will cooperate with Lender (and execute
such forms or notices as Lender may request) in notifying account debtors that
their Accounts have been assigned to Lender and that Lender has a security
interest therein and directing that all payments be remitted directly to
Lender.  If Borrower receives any payment on any Account or any proceeds, such
shall be received in trust as Lender’s trustee and Borrower shall each day
deliver said payments and proceeds to Lender in their original form as received
from the account debtors, together with a remittance report, in form
satisfactory to Lender.  Upon the receipt of any check or other item of payment
by Lender, such shall be considered a payment on the Obligations effective as of
the date deemed received by Lender in its ordinary course of business for
purposes of calculating availability under Section 2.1 hereof, however except as
provided in this sentence and the following sentence, such shall not be
considered payment to Lender until such check or other item of payment is
actually paid.  For the purpose of computing the interest to be charged to
Borrower under Section 2.5 hereof:  (i) all checks, all payments affected by
wire transfer or automated clearing house, and other items of payment delivered
to Lender from time to time shall be treated as being paid three (3) business
days after the date Lender actually receives such check, wire transfer or
automated clearing house, or other item of payment, subject to reversal of entry
in the event such remittance is not paid upon presentment to the drawee
bank.  It is further understood that for the purpose of computing interest to be
charged to Borrower, the amount of any credit balance that Borrower may have
with Lender shall be treated as an advance by Lender to Borrower under this
Agreement.
 
3.11.           Borrower shall keep all goods returned by any account debtor and
all goods repossessed or stopped in transit by Borrower, segregated from other
property of Borrower, holding the same as trustee for Lender, until otherwise
directed in writing by Lender.

 
- 8 -

--------------------------------------------------------------------------------

 

3.12.           Borrower does hereby irrevocably designate, make, constitute and
appoint Lender, and any agent designated by Lender, as Borrower’s true and
lawful attorney, with power to do the following in Borrower’s or Lender’s name
and at Borrower’s expense but without notice to Borrower, and at such time or
times (except as otherwise provided herein) as Lender may, in its sole election,
determine:
 
(a)           Endorse Borrower’s name on any checks, notes, acceptances, money
orders, drafts or other forms of payment or security that may come into Lender’s
possession;
 
(b)           Exercise all of Borrower’s rights and remedies with respect to the
collection of Accounts;
 
(c)           Sign Borrower’s name on any invoice, freight bill or bill of
lading relating to any Account, on any draft against an account debtor, on any
schedule assignment of Accounts, verification of Accounts or on any notice to
account debtors;
 
(d)           Prepare, file and sign Borrower’s name on any proof of claim in
bankruptcy or similar document against an account debtor;
 
(e)           Prepare, file and sign Borrower’s name on any notice of lien,
claim of mechanic’s or materialman’s lien or similar document or waiver or
satisfaction thereof in connection with an Account; and
 
(f)           Execute any other documents that may facilitate the collection,
liquidation or disposition of the Collateral.
 
The power of attorney created in this Section is coupled with an interest, and
shall be irrevocable until all Obligations are fully paid and satisfied.
 
3.13.           Lender shall not be obligated to do any of the acts or exercise
any of the powers hereinabove authorized, but, if Lender elects to collect
Accounts, or do any such plural acts or exercise any of the foregoing powers, it
may do so in any manner or means as it may determine, and shall not be liable to
Borrower for any error in judgment or mistake of fact or law, excepting gross
negligence or willful misconduct.  Notwithstanding the provisions of Sections
3.9 and 3.12, Lender shall only exercise the rights or powers set forth in said
Sections if:  (a) Lender reasonably believes, in the exercise of its best
judgment and in good faith, that there has been a Material Impairment, or that
Borrower has defaulted under any provision of this Agreement; and (b) after
Lender:  (i) gives Borrower written notice that it intends to exercise such
rights and/or powers; (ii) agrees to meet with Borrower within twenty-four (24)
hours after such notice is given to discuss the action which Lender contemplates
taking, and (iii) subsequently gives Borrower written notice that it
nevertheless intends to exercise the rights or powers set forth in this
Agreement.  All acts by or on behalf of Lender pursuant hereto are hereby
ratified and approved by Borrower.  The above-described power, being coupled
with an interest, is irrevocable until all Obligations are fully paid and
satisfied.
 
4.           Possession and Control of Collateral.
 
4.1.           Borrower shall have possession of the Collateral, except where
expressly otherwise provided in this Agreement or where Lender chooses to
perfect its security interest by possession in addition to the filing of a
financing statement.  Regardless who has possession, Borrower shall in all
events bear the risk of loss of the Collateral.

 
- 9 -

--------------------------------------------------------------------------------

 

4.2.           Lender shall have no duty to collect any income accruing on the
Collateral or to preserve any rights relating to the Collateral.
 
4.3.           Where Collateral is in the possession of a third party, Borrower
will join with Lender in notifying the third party of Lender’s security interest
and obtaining an acknowledgment from the third party that it is holding the
Collateral for the benefit of Lender.
 
4.4.           Borrower will cooperate with Lender in obtaining control with
respect Collateral consisting of:  (a) deposit accounts; (b) investment
property; (c) letter-of-credit rights; and (d) electronic chattel paper.
 
4.5.           Borrower will not create any chattel paper without placing a
legend on the chattel paper acceptable to Lender indicating that Lender has a
security interest in the chattel paper.
 
5.           Term.
 
5.1.           Absent an Event of Default, the Agreement shall have a term of
two (2) years from the date hereof, and shall be automatically renewed from year
to year, unless terminated by either party on the anniversary date of this
Agreement by written notice to this effect given not less than thirty (30) days
prior to said anniversary date.  Borrower may terminate the Agreement at any
time prior to the anniversary date of the Agreement, by giving written notice to
Lender to that effect not less than thirty (30) days prior to the effective date
of such termination, and by paying to Lender on or before the date of
termination all Obligations, including the minimum amount of interest required
to be paid by Borrower to Lender during what would otherwise be the remainder of
the original or renewal term of the Agreement as provided in Section 2.5
above.  Upon an Event of Default, Lender may, at its election, terminate this
Agreement at any time, without notice.  On the date of termination, all
Obligations, including but not limited to, obligations arising by reason of the
termination of this Agreement, shall become immediately due and payable without
notice or demand.  Notwithstanding such termination, until all Obligations have
been fully satisfied, Lender shall retain its security interest in all existing
Collateral and Collateral arising thereafter, and Borrower shall continue to
turn over all collections from the Accounts to Lender.  It is understood and
agreed that if Borrower has given notice of termination, pursuant to the
provisions of this Section, and fails to pay all Obligations to Lender on the
specified date, or within ten (10) days thereafter, then this Agreement shall be
automatically renewed for an additional one-year term.
 
6.           Representations and Warranties.
 
6.1.           Until all Obligations have been fully paid and satisfied,
Borrower does hereby warrant and represent that:
 
(a)           If Borrower is a corporation or limited liability company, it is
duly organized and is and all times hereinafter will be in good standing under
the laws of the state of its incorporation or registration and is duly qualified
and in good standing in every other state in which the nature of its business
requires such qualification, unless the failure to be in good standing will not
result in a material adverse effect on such Borrower;
 
(b)           Borrower is the true and lawful owner of the Collateral and has
the rights, power and authority to transfer and grant a security interest
therein to Lender;

 
- 10 -

--------------------------------------------------------------------------------

 

(c)           The Chief Executive Office State, Borrower State, Collateral
States and the chief place of business and the office where Borrower’s Books are
kept are each accurately identified in Exhibit A;
 
(d)           Borrower is not doing business and has not done business during
the last six (6) years under any trade name or style, except its name as set
forth in this Agreement or under the following name(s);


 
 
·
PNG Ventures, Inc.

 
·
Telecommunications Technologies, Ltd.

 
·
Paper Computer Corp.

 
·
Paper Computer.com, Inc.

 
·
FleetStar

 
·
Applied LNG

 
·
ALT

 
·
Applied LNG Technologies USA, LLC

 
·
Applied LNG Tech

 
(e)           The execution, delivery and performance hereof does not constitute
a default under any indenture, agreement or undertaking to which Borrower is now
or hereafter a party or by which it is or will be bound and, if Borrower is a
corporation or a limited liability company, the same are within Borrower’s
corporate powers, have been duly authorized and are not in contravention of its
articles, bylaws, or operating agreement;
 
(f)           There are no actions or proceedings pending by or against Borrower
in any court or administrative agency and Borrower has no knowledge of any
pending, threatened or imminent litigation, governmental investigation or claim,
complaint, action or prosecution involving Borrower, except as may have been
specifically disclosed in writing to Lender and if any of the foregoing arise
during the term of this Agreement, Borrower shall immediately notify Lender in
writing with respect thereto;
 
(g)           Borrower has duly filed all federal, state and other governmental
tax returns which it is required by law to file and that all taxes and other
sums which may be due to the United States, any state or other governmental
authority have been fully paid and that Borrower now has and shall hereafter
maintain reserves adequate in amount to fully pay all such tax liabilities which
may hereafter accrue;
 
(h)           All assessments and taxes whether real, personal or otherwise due
and payable by or imposed, levied or assessed against Borrower or any of its
assets have been paid and shall hereafter be paid in full before
delinquency.  Borrower shall make due and timely payment or deposit of all
federal, state and local taxes, assessments or contributions required of it by
law (including timely payment or deposit of all F.I.C.A. payments and
withholding taxes) and will execute and deliver to Lender on demand appropriate
certificates attesting to the payment or deposit thereof;

 
- 11 -

--------------------------------------------------------------------------------

 

(i)           Borrower is now and shall be at all times hereafter solvent and
able to pay its debts as they mature;
 
(j)           With respect to all Collateral, Lender’s security interest therein
is now and shall hereafter at all times constitute a perfected, choate, and
first security interest in the Collateral and is not now and will not hereafter
become subordinate or junior to the security interest, lien, encumbrance or
claim of any Person; and
 
(k)           All financial statements and information relating to Borrower with
respect to the Eligible Accounts which have been or may hereafter be delivered
by Borrower to Lender are true, complete and correct in all material respects
and have been prepared in accordance with generally accepted accounting
principles consistently applied, and there has not been any material adverse
change in the financial condition of Borrower since the last submission of such
financial information to Lender.
 
6.2.           With respect to each Eligible Account now and from time to time
hereafter created:
 
(a)           It is genuine, in all respects what it purports to be and
represents a bona fide, existing, valid and legally enforceable indebtedness of
the account debtor named therein, payable in the amount, time and manner stated
in the invoice therefor, and is absolutely owing to Borrower and not contingent
for any reason;
 
(b)           The delivery receipt and invoice therefor represents bona fide
sale in the ordinary course of Borrower’s business, represents the kind, quality
and quantity of the goods or services described therein, and that the goods or
services described herein have been completely delivered, installed or performed
and at the time of delivery or installation have been accepted by the account
debtor without condition;
 
(c)           No payments have been or shall be made thereon, except payments
that are turned over to Lender by Borrower;
 
(d)           There is no setoff, counterclaim or dispute existing or asserted
with respect to the Account and Borrower has not made any agreement with the
account debtor thereof for any deduction or discount of the sum payable
thereunder, except regular discounts allowed by Borrower in the ordinary course
of its business for prompt payment;
 
(e)           The goods sold or transferred or the services rendered as
evidenced by the Account are not subject to any lien, claim, encumbrance or
security interest, except that of Lender;
 
(f)           Borrower has no knowledge of the insolvency of the account debtor
or of any action or proceeding involving the account debtor under any federal or
state debtor’s relief statute;
 
(g)           Borrower has no knowledge of any fact or circumstance that would
impair the validity or collectibility of the Account;
 
(h)           Borrower has not made any assignment of the Account or granted a
security interest in the Account to any other party other than Lender; and

 
- 12 -

--------------------------------------------------------------------------------

 

(i)           All of Borrower’s Books, and all records and documents relating to
the Account are and will be genuine and in all respects what they purport to be,
and accurately reflect the amounts owing or to be owing at maturity by the
account debtor.
 
6.3.           Each warranty, representation and agreement contained in this
Agreement shall be automatically deemed repeated with each advance and shall be
conclusively presumed to have been relied upon by Lender regardless of any
investigation made or information possessed by Lender.  The warranties,
representations and agreements set forth herein shall be cumulative and in
addition to any other warranties, representations and agreements which Borrower
shall now or hereafter give, or cause to be given to Lender.
 
7.           Affirmative Covenants.
 
7.1.           Until all Obligations are fully paid and satisfied, Borrower
will:
 
(a)           At all times fully comply with all federal, state and local laws,
rules, orders or regulations pertaining to the conduct of its business,
including, but not limited to all applicable federal, state and local
environmental laws and regulations relating to the storage, usage and disposal
of hazardous substances or toxic chemicals by Borrower in its business.  In this
regard, Borrower agrees to defend, indemnify and hold Lender harmless for and
against any and all costs, claims, demands, damages including attorneys’ fees,
court costs, and investigatory and laboratory fees which Lender may suffer or
incur in connection with any such violation which indemnification shall survive
the termination of this Agreement.
 
(b)           Preserve its corporate existence and not, in one transaction or a
series of related transactions, merge into or consolidate with any other entity,
or sell all or substantially all of its assets.
 
(c)           Maintain itself in good standing in all jurisdictions in which
Borrower is doing business (other than where the failure to maintain such shall
not have a material adverse effect on such Borrower), and at the request of
Lender, furnish to Lender evidence of its good standing in all such
jurisdictions.
 
(d)           Maintain Borrower’s Books at the address(es) set forth in Exhibit
A.
 
(e)           Allow Lender to possess and remove copies of Borrower’s Books to
Lender’s premises or the premises of any agent of Lender, for so long as Lender
may desire in connection with the enforcement of Lender’s rights under this
Agreement.
 
(f)           Maintain a standard and modern system of accounting in accordance
with generally accepted accounting principles which contain such information as
may be requested by Lender, and permit Lender or any of its agents, during
Borrower’s usual business hours or during the usual business hours of any third
party having control over the records of Borrower, to have access to and have
the right to examine all of Borrower’s Books and in connection therewith and
permit Lender or any of its agents to copy and make extracts therefrom.
 
(g)           Furnish to Lender daily or less frequently as Lender shall permit
from time to time, written schedules and reports of the status of Borrower’s
Accounts in such form as shall be required by Lender.

 
- 13 -

--------------------------------------------------------------------------------

 

(h)           Promptly furnish to Lender such records, data and other
information with respect to the financial condition of Borrower and the
Collateral, as Lender may request from time to time, and shall deliver to Lender
detailed reports, each in form satisfactory to Lender and containing a statement
of the financial condition and operation of Borrower:  (i) for each calendar
month, within thirty (30) days after the end of the each month; and (ii) for
each fiscal year, within ninety (90) days after the end of each such fiscal
year.  Within twenty (20) days after demand by Lender, Borrower shall deliver to
Lender copies of any financial report or statement prepared by or for
Borrower.  Each such statement and report shall be prepared by an authorized
officer of Borrower that states that such report, statement or document
delivered or caused to be delivered to Lender is complete, correct and
thoroughly presents the financial condition of Borrower, and that on the date of
said certification no event or condition exists which constitutes a breach or
event of default under this Agreement.  At the same time as it delivers the
financial statements required under the provisions of this Section 7.1(h),
Borrower shall also deliver to Lender a Compliance Certificate.
 
(i)           Notify Lender, in writing, of any material adverse change in
Borrower’s financial condition, and of any loss or damage to any material
portion of the Collateral.
 
(j)           Make timely payment or deposit of all taxes (including F.I.C.A.
payments and deposits of withholding taxes) and assessments required to be paid
by Borrower and deliver to Lender, as requested, evidence of such payment or
deposit.
 
(k)           Pay all rent when due and otherwise abide by the terms under which
Borrower leases or occupies the premises at which the Collateral is located;
provided further if Borrower fails to do so, Lender may, without any obligation,
pay such rent and any sum so paid shall be part of Lender’s Costs, secured by
the Collateral and payable on demand.
 
(l)           Cause to be paid all amounts necessary to fund, in accordance with
their terms, all pension plans presently in existence or hereafter created and
Borrower will not withdraw from participation in, permit the termination or
partial termination of, or permit the occurrence of any other event with respect
to any deferred compensation plan maintained for the benefit of its employees
under circumstances that could result in liability to the Pension Benefit
Guarantee Corporation, or any of its successors or assigns, or to the entity
which provides funds for such deferred compensation plan.
 
(m)           Maintain a net worth at least equal to $8,000,000.00.
 
(n)           Maintain all Collateral in the Collateral State(s) at the
address(es) identified in Exhibit A and will not, without the prior written
consent of Lender, move the Collateral to any other address(es).
 
(o)           Keep the Collateral free from any lien, security interest or
encumbrance adverse to Lender and defend, at its own expense, the Collateral and
the proceeds thereof against all claims and demands of all Persons at any time
claiming the same or any interest therein, excluding the liens existing on the
date hereof and listed on Schedule 1 (“Permitted Liens”).
 
(p)           Promptly deliver to Lender all documents and instruments relating
to the Collateral, including invoices, original orders, shipping documents,
delivery receipts, as Lender may request from time to time.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
(q)           On request of Lender, execute and deliver to Lender any and all
additional documents which Lender may request from time to time to evidence the
advances made hereunder or the security interest granted hereby.
 
8.           Negative Covenants.
 
8.1.           Until all Obligations are fully paid and satisfied, Borrower will
not, without the prior written consent of Lender:
 
(a)           Grant a security interest in the Collateral, or permit a lien,
claim or encumbrance to be imposed on any of the Collateral (excluding Permitted
Liens), or allow the Collateral to be possessed by or under the control of any
other Person;
 
(b)           Sell, license, lease, rent or otherwise dispose of, move, transfer
or relocate outside the Collateral State, whether by sale or otherwise, any of
Borrower’s assets, including the Collateral, but excluding Inventory which may
be sold, licensed, leased, or otherwise disposed of in the ordinary course of
Borrower’s business, provided that Lender continues to have a security interest
in the proceeds thereof;
 
(c)           Affix any of the Collateral to any real property in any manner
which would change its nature from that of personal property to real property or
to a fixture or an accession, and Borrower agrees that the Collateral shall
remain personal property at all times notwithstanding any affixation thereof to
any real property;
 
(d)           Permit any Collateral to be used in violation of any applicable
law, regulation or policy of insurance;
 
(e)           Permit any levy, or attachment to be made on any of Borrower’s
assets;
 
(f)           Permit any receiver, trustee, custodian, assignee for the benefit
of creditors or any other Person or entity having similar powers or duties to be
appointed or to take possession of any or all of Borrower’s assets;
 
(g)           Change its business structure, corporate identity or structure, do
business under any additional trade name, or liquidate, merge or consolidate
with or into any other business organization;
 
(h)           Change its Borrower State;
 
(i)           Change its corporate or trade name without providing Lender with
thirty (30) days’ prior written notice;
 
(j)           Change any of its Collateral States without providing Lender with
30 days’ prior written notice;
 
(k)           Relocate its place of business, its Chief Executive Office State
or move Borrower’s Books from the locations set forth on Exhibit A;
 
(l)           Acquire any entity or purchase the stock or securities of any
entity (other than securities of any state or federal government);

 
- 15 -

--------------------------------------------------------------------------------

 

(m)           Permit any sale or disposition of a controlling interest in
Borrower or permit a change in the management of Borrower;
 
(n)           Enter into any transaction or incur any debts not in the usual
course of Borrower’s business;
 
(o)           Guarantee or otherwise become in any way liable with respect to
the obligations of any Person except by endorsement of instruments or items of
payment for deposit to the account of Borrower or which are transmitted or
turned over to Lender on account of the Obligations;
 
(p)           Pay or declare any dividends upon Borrower’s capital stock;
 
(q)           Redeem, retire, purchase or otherwise acquire directly or
indirectly any of Borrower’s capital stock;
 
(r)           Make any distribution of Borrower’s property or assets;
 
(s)           INTENTIONALLY BLANK; and
 
(t)           Make any advance, loan, contribution or payment of money (other
than compensation for personal services), goods or credit to, or guarantee any
obligation of any subsidiary, affiliate or parent corporation, or any officer,
shareholder or employee, or cause or permit any such advance, loan, contribution
or guarantee to be made by any subsidiary corporation.
 
9.           Insurance.
 
9.1.           Borrower, at its expense, shall keep the Collateral insured
against loss or damage by fire, theft, and all other hazards and risks
ordinarily insured against by owners in similar businesses for the full
insurable value thereof, and public liability and property damage insurance
relating to Borrower’s ownership and use of its assets.  All such policies of
insurance shall be in such form, with such companies and in such amounts as may
be satisfactory to Lender.  Borrower shall deliver to Lender certified copies of
such policies of insurance and evidence of the payment of all premiums
therefor.  All such policies of insurance (except those of public liability and
property damage) shall contain an endorsement in a form satisfactory to Lender
showing Lender as the loss payee.  All proceeds payable thereunder shall be
payable to Lender and upon receipt by Lender shall, at Lender’s option, be
applied on the account of the Obligations, whether or not then due, or to the
repair or replacement of the Collateral.  To secure the payment of the
Obligations, Borrower grants Lender a security interest in and to all such
policies of insurance (except those of public liability and property damage) and
the proceeds thereof, and Borrower shall direct all insurers under such policies
of insurance to pay all proceeds thereof directly to Lender.  Borrower hereby
irrevocably appoints Lender (and any of Lender’s officers, employees or agents
designated by Lender) as Borrower’s attorney for the purpose of making, settling
and adjusting claims under such policies of insurance, endorsing the name of
Borrower on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect to such policies of insurance.  Each such insurer shall
agree, by endorsement upon the policy or policies of insurance issued by it to
Borrower as required above, or by independent instruments furnished to Lender,
that it will give Lender at least ten (10) days written notice before any such
policy or policies of insurance shall be altered or cancelled, and that no act
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
of Borrower or any other Person or the default hereunder by Borrower, shall
affect the right of Lender to recover under such policy or policies of
insurance.  Lender, without waiving or releasing any Obligations or default by
Borrower hereunder, may, but shall have no obligation to do so, obtain and
maintain such policies of insurance and pay such premiums and take any other
action with respect to such policies which Lender deems advisable.  All sums so
disbursed by Lender, as well as reasonable attorney’s fees, court costs,
expenses and other charges relating thereto, shall be a part of Lender’s Costs,
secured by the Collateral and payable on demand.
 
10.           Events of Default.
 
10.1.           The occurrence of any one or more of the following shall, at the
option of Lender, constitute an event of default under this Agreement (each an
“Event of Default”):
 
(a)           Borrower fails to pay when due and payable or declared to be due
and payable, any of the Obligations (whether of principal, interest, taxes,
reimbursement of Lender’s Costs, or otherwise).
 
(b)           Borrower fails or neglects to comply with, perform, keep or
observe any term, provision, condition, or covenant contained in this Agreement,
or any other present or future agreement between Borrower and Lender.
 
(c)           Any representation, statement, report or certificate made or
delivered by Borrower, or any of its officers or agents, (either individually or
as an officer or agent of Borrower) to Lender proves to be untrue, inaccurate,
incomplete or incorrect in any material respect.
 
(d)           A Material Impairment has occurred or exists.
 
(e)           Any Collateral cannot be located within five (5) days after Lender
makes demand upon Borrower to inspect the same, or any Collateral has been moved
outside the Collateral State, without the consent of Lender.
 
(f)           Any of Borrower’s assets are attached, seized, or are levied upon,
and the same are not released, discharged or bonded against within ten (10) days
thereafter.
 
(g)           A notice of lien, levy or assessment is filed of record with
respect to any or all of Borrower’s assets by the United States Government, or
any department, agency or instrumentality thereof, or by any state, county,
municipal or other governmental agency, or if any taxes or debts owing at any
time hereafter to any one or more of such entities becomes a lien, whether
choate or otherwise, upon any or all of the Borrower’s assets and the same is
not paid on the payment date thereof.
 
(h)           Borrower is enjoined, restrained or in any way prevented by court
order from continuing to conduct all or any material part of its business
affairs.
 
(i)           Any proceeding under the Bankruptcy Code or any similar remedy
under state statutory or common law is filed by or against Borrower.
 
(j)           Borrower ceases normal business operations.
 
(k)           A material portion of the Collateral is stolen, damaged or
destroyed.
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
(l)           A judgment or other claim becomes a lien or encumbrance upon any
or all of Borrower’s assets and the same is not satisfied, dismissed or bonded
against within ten (10) days thereafter.
 
(m)           If any of Borrower’s records are prepared and kept by an outside
computer service at any time during the term of this Agreement, and said
computer service fails to timely provide Lender with any requested information
or financial data pertaining to the Collateral, Borrower’s financial condition
or the results of Borrower’s operations.
 
(n)           If there is a default in any agreement to which Borrower is a
party with third parties resulting in a right by such third parties to
accelerate the maturity of any indebtedness of Borrower to such third party.
 
(o)           Borrower makes any payment on account of indebtedness that has
been subordinated to the Obligations to Lender, without Lender’s consent, or if
any Person subordinating such indebtedness terminates or in any way limits his
subordination.
 
(p)           The chief executive officer of Borrower dies, or is no longer
associated with the Borrower in that capacity.
 
(q)           INTENTIONALLY BLANK.
 
(r)           Borrower fails to comply with, or become subject to any
administrative or judicial proceeding under any federal, state or
local:  (i) hazardous waste or environmental law, (ii) asset forfeiture or
similar law which can result in the forfeiture of property, or (iii) other law,
where noncompliance may have any significant effect on the Collateral.
 
(s)           Lender receives a SOS Report indicating that Lender’s security
interest is not prior to all other security interests or other interests
reflected in the report.
 
11.           Lender’s Rights and Remedies.
 
11.1.           At any time when an Event of Default shall exist and after the
expiration of any applicable “Grace Period” (as hereafter defined), in addition
to all rights and remedies provided for under the other Loan Documents, Lender
shall have all rights and remedies provided to it by law, hereunder, and each
other document under which Borrower shall be obligated to Lender and, without
limiting the generality of the foregoing, Lender may do any one or more acts
described in this Section, or under the other Loan Documents and in any order it
deems appropriate.  “Grace Period” means the number of calendar days after
Lender gives notice in accordance with Section 14.  If an Event of Default
involves Borrower’s obligation to pay money or discharge an indebtedness, the
applicable Grace Period shall be five (5) days.  If an Event of Default involves
the performance or non-performance of an act, or the occurrence or
non-occurrence of an event or circumstance, other than the payment of money, the
Grace Period shall be thirty (30) days.  Notwithstanding the foregoing, there
shall be no Grace Period applicable to an Event of Default under Sections
10.1(g), (h), (i), (j), (k) or (l); based upon a breach of a representation or
warranty, or a false statement in or a material omission from any document
forming part of the transaction in respect of which this Agreement was made, and
in the breach of the covenant to maintain adequate insurance:
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
(a)           Declare any or all of the Obligations, whether evidenced by
note(s), or otherwise, immediately due and payable;
 
(b)           Terminate this Agreement, but without affecting Lender’s rights
and security interests in the Collateral, and the Obligations;
 
(c)           Cease making advances to or for benefit of Borrower under the
Credit Facility or reduce the Credit Facility;
 
(d)           Continue making advances to Borrower in such amounts as Lender may
determine, in its sole discretion, without waiving any default by Borrower under
this Agreement;
 
(e)           Proceed to collect the Accounts, and, in this regard, notify the
post office authorities to change the address for delivery of Borrower’s mail to
an address designated by Lender, and receive, open and distribute all mail
addressed to Borrower, retaining all mail relating to Collateral and forwarding
all other mail to Borrower;
 
(f)           Exercise any and all of the rights accruing to a secured party
under the Code and any other applicable law;
 
(g)           Require Borrower to assemble the Collateral, hold the same in
trust for Lender’s account and, at Borrower’s expense, deliver the same to
Lender or to a third party as Lender’s bailee at a place or places to be
designated by Lender which is reasonably convenient to the parties, or store the
same in a warehouse in Lender’s name and deliver to Lender documents of title
representing said Collateral;
 
(h)           Enter, with or without process of law, and without further
permission of Borrower, upon any premises where the Collateral is or believed by
Lender to be located, using all necessary force to accomplish the same without
committing a breach of the peace (Borrower hereby waiving all claims for damages
or otherwise due to, arising from or connected with such entry and/or seizure),
and:  (i) take possession of said premises and of the Collateral located
therein; (ii) place a custodian in exclusive control of said premises and of any
of the Collateral located therein; (iii) remove from the premises the Collateral
(and any of Borrower’s Books, materials and supplies) in any way relating to the
Collateral or useful by Lender in enforcing its rights hereunder; (iv) remain
upon said premises and use the same (together with said Borrower’s Books,
materials and supplies) for the purpose of collecting the Collateral and/or
preparing the Collateral for disposition and/or disposing of the Collateral;
 
(i)           Make (without any obligation to do so) any payment and take such
action as Lender considers necessary or reasonable to protect or preserve the
Collateral or its security interest therein, including paying, purchasing,
contesting or compromising any encumbrance, charge or lien which, in the opinion
of Lender, interferes with the enforcement of its security interests or the
liquidation or disposition of the Collateral;
 
(j)           Ship, reclaim, recover, store, finish, maintain, repair and
prepare for sale all or any portion of the Collateral;
 
(k)           Sell at one or more public or private sales, lease or otherwise
dispose of the Collateral (regardless whether Lender has taken possession
thereof or whether the Collateral is present at
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
any such sale or disposition) in its then condition, or after further
manufacturing, processing or preparation thereof (utilizing, in connection
therewith, without charge or liability to Lender therefor, any of Borrower’s
assets), by means of one or more contracts or transactions, for cash or on
terms, in such manner and at such places (including Borrower’s premises) as, ,
in the opinion of Lender, is commercially reasonable;
 
(l)           Seek temporary or permanent injunctive relief without the
necessity of proving actual damages, as no remedy at law will provide adequate
relief to Lender and, in this regard, the bond which Lender may be required to
post shall be no more than $500.00; and
 
(m)           Require Borrower to pay all Lender’s Costs incurred in connection
with Lender’s enforcement and exercise of any of its rights and remedies as
herein provided, whether or not suit is commenced by Lender.
 
11.2.           Any deficiency that exists after disposition of the Collateral
as provided herein, shall be due and payable by Borrower upon demand, with any
excess to be paid by Lender to Borrower.
 
11.3.           Lender shall give Borrower such notice of any private or public
sale, lease or other disposition as may be required by the Code, unless notice
has been waived after an Event of Default pursuant to the Code.
 
11.4.           Lender shall have no obligation to clean up or otherwise prepare
the Collateral for sale.  Lender shall have no obligation to attempt to satisfy
the Obligations by collecting them from any other Person liable for them, and
Lender may release, modify or waive any of the Collateral provided by any other
Person to secure any of the Obligations, all without affecting Lender’s rights
against Borrower.  Borrower waives any right it may have to require Lender to
pursue any third Person for any of the Obligations.  Lender has no obligation to
marshal any assets in favor of Borrower, or against or in payment of the
Obligations or any other obligation owed to Lender by Borrower or any other
Person.  Lender may comply with any applicable state or federal law requirements
in connection with a disposition of the Collateral and compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral.
 
11.5.           Lender may dispose of the Collateral without giving any
warranties as to the Collateral.  Lender may specifically disclaim any
warranties of title or the like.  This procedure will not be considered
adversely to affect the commercial reasonableness of any sale of the Collateral.
 
11.6.           If Lender sells any of the Collateral upon credit, Borrower will
be credited only with payments actually made by the purchaser, received by
Lender and applied to the indebtedness of the purchaser.  In the event the
purchaser fails to pay for the Collateral, Lender may resell the Collateral and
Borrower shall be credited with the proceeds of the sale.
 
11.7.           In the event Lender purchases any of the Collateral being sold,
Lender may pay for the Collateral by crediting against the purchase price some
or all of the Obligations.
 
11.8.           Lender’s rights and remedies under this Agreement and all other
agreements shall be cumulative and may be exercised simultaneously or
successively, in such order as Lender shall determine.  In addition, Lender
shall have all other rights and remedies not inconsistent herewith as provided
by law or in equity.  No exercise by Lender of one right or remedy shall be
deemed an
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
election, and no waiver by Lender of any default on Borrower’s part shall be
deemed a continuing waiver.  No delay by Lender shall constitute a waiver,
election or acquiescence by it.
 
12.           Taxes and Expenses Regarding Borrower’s Property.
 
12.1.           If Borrower fails to pay any assessments, taxes, contributions,
or make any deposits, or furnish any required proof thereof as set forth in
Section 7(j) hereof or in any other provision of this Agreement, Lender may, in
its sole and absolute discretion and without notice to Borrower:  (a) make
payment of the same or any part thereof, or (b) set up such reserves in
Borrower’s account as Lender deems necessary to satisfy the liability therefor,
or both.  If Borrower fails to promptly pay when due to any other Person, any
sum which Borrower is required to pay by reason of any provision in this
Agreement, Lender may, but is not obligated to, advance any sums which it deems
appropriate for the protection or preservation of the Collateral or its security
interest therein, and the amount so advanced by Lender shall bear interest at
the rate provided for in Section 2.9 above, and shall constitute Lender’s Costs,
payable on demand, and shall be secured by the Collateral.  Any payment made by
Lender shall not constitute:  (a) an agreement by it to make similar payments in
the future, or (b) a waiver by Lender of any default under this
Agreement.  Lender need not contest nor inquire as to the validity of any such
expense, tax, security interest, encumbrance or lien, and the receipt of the
usual official notice for the payment thereof shall be conclusive evidence that
the same was validly due and owing.
 
13.           Waivers By Borrower.
 
13.1.           Lender shall not be deemed to have waived any provision of this
Agreement, or any right or remedy which it may have hereunder, or at law or
equity, unless such waiver is in writing and signed by Lender.
 
13.2.           Borrower waives the right to direct the application of any
payments at any time or times received by Lender on account of the Obligations
and Borrower agrees that Lender shall have the continuing exclusive right to
apply and reapply such payments in any manner as Lender may deem advisable.
 
13.3.           Except as otherwise provided for in this Agreement, Borrower
waives demand, protest, notice of protest, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension or renewal of any or all commercial
paper, accounts, documents, instruments, chattel paper and guaranties at any
time held by Lender on which Borrower may in any way be liable.
 
13.4.           Failure or delay by Lender in exercising or enforcing any right,
power, privilege, lien, option or remedy hereunder shall not operate as a waiver
thereof and a waiver by Lender of any default by Borrower under this Agreement
shall not be construed to create any right or expectation of future waiver of
any subsequent breach or default by Borrower under this Agreement whether of the
same or of a different nature.
 
13.5.           Lender shall not in any way or manner be liable or responsible
for:  (a) the safekeeping of the Collateral; (b) any loss or damage thereto
occurring or arising in any manner or fashion from any cause; (c) any diminution
in the value thereof; or (d) any act or default of any carrier, warehouseman,
bailee, forwarding agency or other Person whomsoever.  All such risk or loss,
damage or destruction of the Collateral shall be borne by Borrower.
 
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
13.6.           Borrower waives (to the extent the same may be lawfully
waived):  any and all causes of action and claims which it may now or ever have
against Lender for failing to protect any Collateral in its possession, or
failing to collect or sell any of the Collateral, notwithstanding the effect of
such possession, collection or sale upon the business of Borrower.  In addition,
Borrower hereby releases Lender of and from:  (a) any and all liabilities or
penalties for failure of Lender to perfect or maintain the priority of its
security interest or to comply with any statutory or other requirement imposed
on Lender; and (b) any error of judgment or mistake of fact or law.
 
13.7.           In the event Lender seeks to obtain possession of any of the
Collateral by replevin or other judicial process, Borrower hereby waives:  (a)
any bond or security required to be posted by any statute, court rule or
otherwise as an incident to such possession; and (b) any demand for possession
of the Collateral prior to the commencement of any suit or action to recover
possession thereof.
 
14.           Notices.
 
14.1.           Unless otherwise provided in this Agreement, all notices,
demands or other communications to either party shall be in writing and shall be
mailed, telecopied or communicated by means of facsimile transmission (followed
by a mailed or delivered hard copy), or delivered by hand or courier service, at
their respective addresses set forth in this Agreement, or at such other
addresses as shall be designated by such party in a written notice to the other
party.  All notices and other communications shall be deemed delivered and
effective when a record has been sent by telecopy or other facsimile
transmission, or upon receipt through the Internet, or upon hand delivery or
upon the third (3rd) business day after deposit in a United States postal box if
postage is prepaid, and the notice properly addressed to the intended recipient.
 
15.           Destruction of Borrower’s Documents.
 
15.1.           Any documents, schedules, invoices or other papers delivered to
Lender, may be destroyed or otherwise disposed of by Lender five (5) months
after they are delivered to or received by Lender, unless Borrower requests, in
writing, the return of the said documents, schedules, invoices or other papers
and makes arrangements, at Borrower’s expense, for their return.
 
16.           Release.
 
16.1.           At such time as all Obligations shall have been fully paid and
satisfied and Borrower executes a release acknowledging that Borrower does not
have any claims against Lender and provides Lender with an appropriate indemnity
indemnifying Lender for any remittances for which Borrower has received credit
and which are not paid, Lender shall release its security interest in the
Collateral and deliver to Borrower an appropriate termination statement.
 
17.           General Provisions.
 
17.1.           The parties intend and agree that their respective rights,
duties, powers, liabilities, obligations and discretions shall be performed,
carried out, discharged and exercised reasonably and in good faith.
 
17.2.           If at any time or times hereafter Lender employs counsel for
advice or other representation:  (a) with respect to any of the Collateral or
this Agreement; (b) to represent Lender in any litigation, contest, dispute,
suit or proceeding or to commence, defend, or intervene or to take any other
action in or with respect to any litigation, contest, dispute, suit or
proceeding (whether instituted by Lender,
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
Borrower or any other party) in any way relating to any of the Collateral, this
Agreement or Borrower’s affairs; (c) to protect, collect, lease, sell, take
possession of or liquidate any of the Collateral; (d) to attempt to enforce any
security interest of Lender in any of the Collateral; or (e) to enforce any
rights of Lender against Borrower or against any other Person which may be
obligated to Lender by virtue of this Agreement including Borrower’s account
debtors, then, in any of the foregoing events, all of the reasonable attorneys’
fees arising from such services and all expenses, costs and charges in any way
arising in connection therewith or relating thereto shall constitute a part of
Lender’s Costs secured by the Collateral and be payable on demand.
 
17.3.           Neither this Agreement nor any uncertainty or ambiguity herein
shall be construed or resolved against Lender or Borrower, whether under any
rule of construction or otherwise; on the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to fairly accomplish the purposes and
intentions of all parties hereto.  When permitted by the context, the singular
includes the plural and vice versa.
 
17.4.           With respect to procedural matters related to the perfection and
enforcement of Lender’s rights against the Collateral, this Agreement shall be
governed by federal law applicable to Lender and, to the extent not preempted by
federal law, the laws of the state where the Collateral, or the portion of it
against which enforcement is sought, is located without regard to that state’s
conflicts of law provisions.  In all other respects, this Agreement will be
governed by federal law applicable to Lender and, to the extent not preempted by
federal law, the laws of the State of California without regard to its conflicts
of law provisions.  However, if there ever is a question about whether any
provision of this Agreement is valid or enforceable, the provision that is
questioned will be governed by whichever state or federal law would find the
provision to be valid and enforceable.
 
17.5.           In any litigation involving Lender and Borrower, Borrower does
hereby irrevocably submit itself to the process, jurisdiction and venue of the
Superior Court of the State of Arizona, Maricopa County, Arizona, the United
States District Court for the District of Arizona, the courts of the State of
California, County of San Diego, or the United States District Court for the
Central or Southern District of California, as Lender may elect, for the
purposes of suit, action or other proceedings arising out of or relating to this
Agreement or the subject matter hereof, and without limiting the generality of
the foregoing, hereby waives and agrees not to assert by way of motion, defense
or otherwise in any such suit, action or proceeding any claim that Borrower is
not personally subject to the jurisdiction of such courts, that such suit,
action or proceeding is brought in an inconvenient forum or that the venue of
such suit, action or proceeding is improper.
 
17.6.           The provisions of this Agreement are independent of and separate
from each other.  If any provision hereof shall for any reason be held invalid
or unenforceable, it is the intent of the parties that such invalidity or
unenforceability shall not affect the validity or unenforceability of any other
provision hereof and that this Agreement shall be construed as if such invalid
or unenforceable provision had never been contained herein.
 
17.7.           Article and Section headings and numbers have been set forth
herein for convenience only; unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.
 
17.8.           This Agreement cannot be changed or terminated orally.  All
prior agreements, understandings, representations, warranties, and negotiations,
if any, are merged into this Agreement.
 
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
17.9.           Lender shall have the right, without the consent of or notice to
Borrower to grant participation interests in the Credit Facility and in this
regard may provide the participant with any and all information with respect to
Borrower and the Credit Facility.  In addition, Lender may assign this Agreement
and its rights and duties hereunder at any time, without the consent of or
notice to Borrower.  This Agreement shall inure to the benefit of Lender, its
successors and assigns.  Borrower may not assign this Agreement or any rights
hereunder, without Lender’s prior written consent and any such assignment shall
be void and of no effect whatsoever.  No consent to any assignment by Lender
shall, without the written consent of Lender, release Borrower of its
Obligations to Lender.
 
17.10.           This Agreement shall inure to the benefit of Lender and any
successors or assigns of Lender, including any participant in the Credit
Facility.  This Agreement shall bind and inure to the benefit of the successors
and assigns of Lender and shall bind all Persons who become bound as a debtor to
this Agreement. Borrower may not assign this Agreement or any rights hereunder
without Lender’s prior written consent and any prohibited assignment shall be
absolutely void.  No consent to any assignment by Lender shall release Borrower
of its Obligations to Lender.  Lender may assign this Agreement and its rights
and duties hereunder, and if an assignment is made, Borrower shall render
performance under this Agreement to the assignee.  Borrower waives and will not
assert against any assignee of Lender any claims, defenses (except defenses
which cannot be waived) or set-offs which Borrower could assert against Lender.
 
17.11.           This Agreement has been considered, approved and made in the
State of California, and it and all other documents shall become effective only
when accepted by Lender in the State of California.
 
18.           Rules of Construction.
 
18.1.           No reference to “proceeds” in this Security Agreement authorizes
any sale, transfer, or other disposition of the Collateral by the Borrower.
 
18.2.           “Includes” and “including” are not limiting.
 
18.3.           “Or” is not exclusive.
 
18.4.           “All” includes “any” and “any” includes “all.”
 
19.
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER WAIVES ANY RIGHT TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY
TRANSACTIONS HEREUNDER.

 
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date written above.


 
LENDER:
 
First Community Financial,
a division of Pacific Western Bank
     
By:  _______________________
Gregg A. Sharp
 
Title: Executive Vice President





 
 
 
 
- 25 -

--------------------------------------------------------------------------------

 


 
BORROWER:
  BORROWER:      
Applied Natural Gas Fuels, Inc.,
 
New Earth LNG, LLC,
a Nevada corporation
 
a Delaware limited liability company
         
SOLE MEMBER:
By:  _______________________
   
Cem Hacioglu
 
Applied Natural Gas Fuels, Inc.,
   
a Nevada corporation
Title:  Chief Executive Officer
             
By:  _______________________
By:  _______________________
 
Cem Hacioglu
A. Bradley Gabbard
       
Title:  Chief Executive Officer
Title:  Chief Financial Officer
             
By:  _______________________
   
A. Bradley Gabbard
         
Title:  Chief Financial Officer
           
BORROWER:
 
BORROWER:
     
Arizona LNG, LLC,
 
Applied LNG Technologies, L.L.C.,
a Nevada limited liability company
 
a Delaware limited liability company
     
SOLE MEMBER:
 
SOLE MEMBER:
     
New Earth LNG, LLC,
 
New Earth LNG, LLC,
a Delaware limited liability company
 
a Delaware limited liability company
           
By:  _______________________
 
By:  _______________________
Cem Hacioglu
 
Cem Hacioglu
     
Title:  Chief Executive Officer
 
Title:  Chief Executive Officer
           
By:  _______________________
 
By:  _______________________
A. Bradley Gabbard
 
A. Bradley Gabbard
     
Title:  Chief Financial Officer
 
Title:  Chief Financial Officer



 
 
- 26 -

--------------------------------------------------------------------------------

 


 
BORROWER:
         
Fleet Star, Inc.,
   
a Delaware corporation
               
By:  _______________________
   
Cem Hacioglu
         
Title:  Chief Executive Officer
               
By:  _______________________
   
A. Bradley Gabbard
         
Title:  Chief Financial Officer
   


 
 
 

 
- 27 -

--------------------------------------------------------------------------------

 
